DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the phrase "may" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention (Note: the term “may” is considered as expressing possibility). For examination purposes, the limitations following the phrase “may” such as in particular, a top portion of the box may have a top inner partition to define a fluid inflow layer, and the top inner partition may comprise a plurality of ventilation holes; a bottom portion of the box may have a bottom inner partition to define a fluid return layer, and the bottom inner partition has a vent near the second side wall” are not being considered as part of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (CN 207963264 U, refer to attached translation) in view of Merensky (US 4,969,509).
Regarding claim 1, Yang discloses a unit load device (refer to Figs. 10-11), comprising:
a box (refer to refrigerating box 200), which is configured to carry cargos; and
a temperature adjustment module (refer to heat exchange element 408 and refrigeration unit 300) having a cooling module, which is detachably connected to the box (refer to Fig. 11) to provide cold to the box; 
wherein the box (refer to A, Fig. 10) comprises a fluid inlet (2051) and a fluid outlet (2052), and the temperature adjustment module comprises a fluid output port (4012-1) and a fluid return port (4011-1); and
wherein, when the temperature adjustment module is connected to the box (200), the fluid output port (4012-1) of the temperature adjustment module is connected with the fluid inlet (2051) of the box, and the fluid return port (4011-1) of the temperature adjustment module is connected with the fluid outlet (2052) of the box.
While Yang discloses wherein the temperature adjustment module is installed to the box (as can be seen from Fig. 11) and detached from the box (when refrigerating is finished, the communication is cut off between the box and the temperature adjustment module), Yan fails to explicitly disclose valves provided at the fluid inlet and the fluid outlet wherein the valves are opened when the temperature adjustment module is installed to the box, and the valves are closed when the temperature adjustment module is detached from the box.
However, Merensky teaches that it is known in the art of refrigeration, to provide valves (refer to air quantity regulating valves 22 and 24) at a fluid inlet (20) and a fluid outlet (24) of a box (16) configured to carry cargos, wherein the valves (22 and 24) are regulated in order to close or open, air circulation between the box and a temperature adjustment module (13).
One having ordinary skill in the art of refrigeration would recognize that by providing valves at the fluid inlet and the fluid outlet, it will increase the cooling efficiency of the unit by avoiding any leakage of cold air from the box at the moment of detachment. 
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Yang by providing valves at the fluid inlet and the fluid outlet as taught by Merensky such that the valves are opened when the temperature adjustment module is installed to the box, and closed when the temperature adjustment module is detached from the box, in order to increase the cooling efficiency of the unit.

Regarding claim 2, Yang as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Yang as modified discloses wherein the temperature adjustment module is connected to the box by translation (refer to Fig. 11), so that pipe portions of the fluid output port (4012-1) and the fluid return port (4011-1) of the temperature adjustment module are inserted into the fluid inlet and the fluid outlet of the box (refer to Fig. 11, wherein the fluid output port and the fluid return port are inserted into the housing of the fluid inlet and the fluid outlet of the box as can be seen below).

Regarding claim 3, Yang as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Yang as modified discloses wherein the temperature adjustment module comprises a temperature adjustment device (refer to drive 403).

Regarding claim 5, Yang as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Yang as modified discloses wherein the box (200) comprises a phase change material inside (refer to Fig. 2, and page 4, par. 5, wherein in order to better keep the temperature range in the box a phase change cold accumulating material may be placed). 

Regarding claim 7, Yang as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Yang as modified discloses wherein the box (200) is substantially of the shape of a cube (refer to Fig. 10), and the fluid inlet and the fluid outlet are located on a first side wall of the box (refer to Fig. 10).

Regarding claim 8, Yang as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Yang as modified discloses wherein the box (200) comprises an openable door (refer to the openable door with a handle as can be seen from Fig. 2), and the openable door is located on a second side wall opposite to the fluid inlet and the fluid outlet (refer to the fluid inlet and the fluid outlet as can be seen from Fig. 10).

Regarding claim 9, Yang as modified meets the claim limitations as disclosed above in the rejection of claim 8. Further, Yang as modified discloses wherein the box (200) comprises a fluid inflow channel and a fluid return channel (refer to the inflow and return lines as can be seen within box 200); the fluid inflow channel is in communication with the fluid inlet (2051) and has a portion at the first side wall of the box and a portion at a top side of the box (refer to Figs. 10-11, wherein the fluid can also enter through 2052, therefore, the fluid inflow channel having a portion at the first side wall of the box and a portion at a top side of the box), and the fluid return channel is in communication with the fluid outlet and has a portion at the first side wall of the box and a portion at a bottom side of the box (refer to Figs. 10-11).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (CN 207963264 U, refer to attached translation), Merensky (US 4,969,509), and further in view of Fujisawa (JP 2014206355 A, refer to attached translation).
Regarding claim 4, Yang as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Yang as modified discloses the temperature adjustment module, but fails to explicitly disclose a battery for supplying energy to the temperature adjustment device.
However, Fujisawa teaches that it is known in the art of refrigeration, to provide a portable temperature control device having a battery (5) for supplying energy to a temperature adjustment device (refer to the last par. of page 3 and 1st par. of page 4, wherein the battery 5 is a power source for operating the fans of the refrigeration cycle).
As such, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Yang by providing a battery for supplying energy to the temperature adjustment device, in order to obtain a predictable result of efficiently providing a better power source to the temperature adjustment device in view of the teachings by Fujisawa along with the knowledge generally available to one having ordinary skill in the art.

Claim(s) 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (CN 207963264 U, refer to attached translation), Merensky (US 4,969,509), and further in view of Baker (US 2018/0252466).
Regarding claim 6, Yang as modified meets the claim limitations as disclosed above in the rejection of claim 5. Further, Yang as modified discloses the phase change material, but fails to explicitly disclose wherein the phase change material is detachably installed in the box, has a sheet shape and is detachably installed to at least one wall of the box.
However, Baker further teaches an insulated box, having a phase change material (84) being detachably installed in the box (refer to the abstract, lines 5-9, and Figs. 6-7), the phase change material has a sheet shape (refer to Fig. 6) and is detachably installed to at least one wall of the box (refer to the abstract, lines 5-9), in order for the PCM to be easily manipulated by the user (refer to the first sentence from par. 41).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Yang such that the phase change material is detachably installed in the box, has a sheet shape and is detachably installed to at least one wall of the box in view of the teachings by Baker, in order for the PCM to be easily manipulated by the user.

Regarding claim 10, Yang as modified meets the claim limitations as disclosed above in the rejection of claim 8. Further, Yang as modified discloses a first phase change material (refer to Fig. 2, and page 4, par. 5, wherein in order to better keep the temperature range in the box a phase change cold accumulating material may be placed), but fails to explicitly disclose a detachably installed first phase change material sheet provided on an inner wall of the second side wall of the box.
However, Baker further teaches an insulated box, having a phase change material (84) being detachably installed in the box (refer to the abstract, lines 5-9, and Figs. 6-7), the phase change material has a sheet shape (refer to Fig. 6) and is detachably installed to at least one wall of the box (refer to the abstract, lines 5-9), in order for the PCM to be easily manipulated by the user (refer to the first sentence from par. 41).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Yang by providing a detachably installed first phase change material sheet as taught by Baker provided on an inner wall of the second side wall of the box, in order for the PCM to be easily manipulated by the user.

Response to Arguments
Applicant’s arguments, see pages 5-10, filed on 09/09/2022, with respect to the rejection(s) of claim(s) 1-10 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. This Office Action is being made Non-Final in order toafford Applicants the opportunity to respond to the new grounds of rejection. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANA M VAZQUEZ/Examiner, Art Unit 3763